Exhibit 10.1                                         


SECURED PROMISSORY NOTE FINANCING AND PARTICIPATION RIGHTS IN POWIN ENERGY


MARCH 16, 2017


    Issuer:
 
Powin Energy Corporation, a Nevada corporation trading symbol "PWON"
("Company").
   
Investor:
Wolf Creek Capital, LLC (the "Investor'').
   
Closing Date:
March 16, 2017
   
Promissory Notes:
The Company hereby issues this promissory note (the "Note") in exchange for
$2,000,000 loaned by the Investor. The Note has the following principal
provisions:
 
Maturity: Unless earlier repaid or converted, the outstanding principal and
unpaid accrued interest on the Note is due and payable upon request of the
Investor made on or after the date which is twenty-four (24) months from the
initial Closing Date listed above (the "Maturity Date").
 
Interest: Simple interest will accrue on an annual basis at the rate of 6% per
annum based on 365 days in a year.
 
Future Participation Right: If the Company issues equity securities ("Equity
Securities") within twenty-four (24) months of the issuance of this Note in a
transaction or series of related transactions resulting in aggregate gross
proceeds to the Company of not less than $20,000,000, with a blended valuation
of of the Company of at least $100,000,000 (not including this Participation
Right) and with the principal  purpose of raising capital (a "Qualified
Financing"), then Investor shall have the right to participate  in the
Qualified  Financing  and convert the first $1,000,000 of proceeds of this Note
(including accruing and unpaid interest) to Equity Securities issued pursuant to
the Qualified Financing at 90% of the price per share paid by the other
purchasers of the Equity Securities in the Qualified Financing. In addition, the
Investor shall have the right to participate in the Qualified Financing and
convert all additional proceeds, beyond the first $1,000,000 (including accruing
and unpaid interest) to Equity Securities issued pursuant to the Qualified
Financing at the price per share paid by the other purchasers of the Equity
Securities in the Qualified Financing.
 
Change of Control: If the Company is acquired prior to the Qualified Financing,
Investor will receive cash repayment equal to the outstanding principal and
accrued but unpaid interest.






--------------------------------------------------------------------------------

 

 
Pre-Payment: The principal and accrued interest may be prepaid at any time.
However, the Company will provide the Investor with at least fifteen (15) days'
notice prior to repayment in order for the Investor to determine if it desires
to convert the debts documented herein to Equity Securities.
 
Securitv: This Note will be secured by a security interest in the assets of PPA
Grand Johanna, LLC which owns and operates the 2MW Battery Storage Project in
Irvine California (the "Security Interest' ). In the event of a default in
payment to the Investor under this Note that is not cured within fifteen (15)
days of written notice of default from the Investor, Investor may exercise its
security interest on PPA Grand Johanna, LLC. In addition, Joseph Lu hereby
provides a personal guaranty to the Investor, personally guaranteeing $1,000,000
of this Note to the Investor.
       
Use of Proceeds:
The proceeds from the Note will be used for working capital and general
corporate purposes for the Company.
   
Amendment:
The Note may be amended in writing by the Company and the Investor.
   
Expenses:
The Company and Investor will each bear their own legal and other expenses with
respect to the preparation and execution of this Note.
   
Closing
Conditions:
The following conditions to the Closing must be satisfied prior to the Closing
Date:
(a) completion of financial and legal due diligence to the satisfaction of
Investor;
(b) qualification of the issuance of the Note under applicable "Blue Sky" laws;
and
(c) no material adverse change in the Company's business prospects has occurred
prior to the Closing Date.
   
Governing Law:
 
Regardless of the place of contract, place of performance, or otherwise, this
Secured Promissory Note and all amendments, modifications or supplements to it,
must be construed under, and be governed by, the laws of the State of Oregon,
without giving effect to the principles of law (such as conflicts of law or
choice of law rules) that might make the law of some other jurisdiction
applicable.
     
[ SIGNATURE APPEAR ON THE FOLLOWING PAGE]






--------------------------------------------------------------------------------

 

 
COMPANY:  POWIN ENERGY CORPORATION
     
By: /s/ Geoffrey L. Brown
 
President
     
INVESTOR:  WOLF CREEK CAPITAL, LLC
     
By:/s/ Ty Measom
     
Name: Ty Measom
 
Title: Manager
         
GUARANTY OF $l,000,000:
     
By: /s/ Joseph Lu
 
Name: Joseph Lu








--------------------------------------------------------------------------------